DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/12/2021 fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e).  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicants arguments filed 12/28/2021 have been fully considered as follows:
Applicant argues the 35 USC 101 rejection should not be maintained in view of the applicant’s specification identifies the shortcomings of the existing processes, including limited application and subjectiveness of the solutions. The invention set forth in the Applicant’s claims improve the existing technological process using a “chronological change” (defined at page 8 lines 8-17 of the applicants specification) of an interference parameter and a wheel frequency correlated with a present wheel 
Applicant argues that the 35 USC 102 rejection should not be maintained in view of Oblizajek does not anticipate the Applicant’s claims. A single average value for aperiodic content is identified for use in analyzing steering wheel torsional vibrations. Averaging data to obtain a single average value for use in analysis is not the same as monitoring a chronological change of an interference parameter and a chronological change of a wheel frequency correlated with a present wheel speed parameter in analyzing periodic vibrations in an EPS system. This argument is persuasive. Therefore the rejection is not maintained.
Applicant argues that obtaining a single average at a single wheel speed for use in analyzing periodic vibrations in an EPS system is not the same as monitoring a chronological change of a wheel frequency correlated with a present wheel speed parameter for use in analyzing periodic vibrations in an EPS system. There is no disclosure of wheel frequency in paragraph 11 or FIGs. 3A-C of Oblizajek. Therefore, Oblizajek cannot combine the chronological change of the at least one interference parameter and the chronological change of the wheel frequency to form a common evaluation data set. This argument is persuasive. Therefore the rejection is not maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664    
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664